Name: Commission Regulation (EEC) No 2591/92 of 4 September 1992 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: America;  cooperation policy;  processed agricultural produce
 Date Published: nan

 5. 9 . 92 Official Journal of the European Communities No L 259/ 13 COMMISSION REGULATION (EEC) No 2591/92 of 4 September 1992 on the supply of various lots of skimmed-milk powder as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submissions of tenders ; whereas, in order to avoid re ­ publication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 1 820 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. O OJ No L 136, 26. 5 . 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . O OJ No L 81 , 28. 3. 1991 , p. 108 . No L 259/14 Official Journal of the European Communities 5. 9. 92 ANNEX LOT A 1 . Operation No ('): 1492/90 2. Programme : 1990 3. Recipient (2) : Grenada 4. Representative of the recipient : Grenada Food and Nutrition Council , St. George's, Grenada WI, telex 3418, tel. 2126 5. Place or country of destination (5) : Grenada 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (3) : See OJ No C 114, 29. 4. 1991 , p. 1 (under LA.1 ) 8 . Total quantity : 140 tonnes 9. Number of lots : one 10. Packaging and marking Q : 25 kg OJ No C 114, 29. 4. 1991 , p. 1 (under IA2.3 and I.A.3) Markings in English (in letters at least 2,5 cm high) 1 1 . Method of mobilization of product : the Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Grenada Marketing and National Importing Board Warehouse, River Road, St. George's, Grenada WI, tel. 440-1791 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 12  25. 10 . 1992 18 . Deadline for the supply : 22. 11 . 1992 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 21 . 9. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 5. 10. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 26. 10  8 . 11 . 1992 (c) deadline for the supply : 6. 12. 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 19 . 10 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9  22. 11 . 1992 (c) deadline for the supply : 20 . 1 2. 1 992 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037 / 25670 AGREC B ; telefax : (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer (4) : refund applicable on 28 . 8 . 1992, fixed by Commission Regulation (EEC) No 2496/92 (OJ No L 248, 28 . 8 . 1992, p. 37) 5. 9. 92 Official Journal of the European Communities No L 259/ 15 LOT B 1 . Operation No (') : 1233/91 2. Programme : 199i 3 . Recipient (2) : Ecuador 4. Representative of die recipient : Ambassade de 1 Equateur, ChaussÃ ©e de Charleroi 70, B- 1 060 Bruxelles ; tel. (32-2) 537 91 30, telex : 63292 B In Ecuador SENAPS, av. America 1805 y la Gasea, Ap 1701 Quito, telex 2427 5. Place or country of destination ^: Ecuador 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3)(6): See OJ No C 114, 29. 4. 1991 , p. 1 (under I.B.1 ) 8 . Total quantity : 180 tonnes 9. Number of lots : one 10 . Packaging and marking : 25 kg OJ No C 114, 29. 4. 1991 , p. 1 (under IA.2.3, I.B.2 and I.B.3) Markings in Spanish (in letters at least 2,5 cm high) 1 1 . Method of mobilization of product : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Guayaquil 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19  31 . 10. 1992 18 . Deadline for the supply : 6. 12. 1992 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon 21 . 9 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 5. 10 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 30. 10  15. 11 . 1992 (c) deadline for the supply : 20. 12. 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 19. 10. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16  29. 11 . 1992 (c) deadline for the supply : 3 . 1 . 1993 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B/25670 AGREC B,; telefax (322) 296 20 05/295 01 32/296 10 97/295 01 30/296 33 04 25. Refund payable on request by the successful tenderer (4) : refund applicable on 28 . 8 . 1992, fixed by Commission Regulation (EEC) No 2496/92 (OJ No L 248, 28 . 8 . 1992, p. 37) No L 259/16 Official Journal of the European Communities 5. 9. 92 LOTS C, D and E 1 . Operation No ('): 887-889/91 2. Programme : 1991 3. Recipient (2) : Peru 4. Representative of die recipient (2) : Oficina Nacional de Apoyo Alimentario (ONAA), av. Argentina N? 3017, Callao ; tel. 33 08 85 fax : 33 76 35 5. Place or country of destination ^: Peru 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3) : See OJ No C 114, 29. 4. 1991 , p. 1 (under I.B.1) 8. Total quantity : 1 500 tonnes 9. Number of lots : three (C : 500 tonnes ; D : 500 tonnes ; E : 500 tonnes) 10. Packaging and marking Q : 25 kg OJ No C 114, 29. 4. 1991 , p. 1 (under I.A.2.3 , I.B.2 and I.B3) Markings in Spanish (in letters at least 2,5 cm high) 11 . Method of mobilization of product : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : ONAA Depot, Avenida Argentina No 3017, Callao 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19  31 . 10. 1992 18. Deadline for the supply : 6. 12. 1992 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of die period allowed for submission of tenders : 12 noon 21 . 9 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 5. 10. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 2  15. 11 . 1992 (c) deadline for the supply : 20. 10 . 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 19. 10 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16  29. 11 . 1992 (c) deadline for the supply : 3 . 1 . 1993 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037/25670 AGREC B ; telefax (32 2) 296 20 05/295 01 32/296 10 97/295 01 30/296 33 04 25. Refund payable on request by the successful tenderer (4) : refund applicable on 28 . 8 . 1992, fixed by Commission Regulation (EEC) No 2496/92 (OJ No L 248, 28. 8 . 1992, p. 37) 5. 9. 92 Official Journal of the European Communities No L 259/17 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the recipient a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134, - 137 and iodine - 131 levels. 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, (OJ No L 210, 1 . 8 . 1987, as last amended by Regulation (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*) Commission delegation to be contacted by the successful tenderer : OJ No C 1 14, 29 . 4. 1991 , p. 33. (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents : Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and- mouth disease, nor any other notifiable infectious/contagious disease during the 12 months prior to the processing. 0 The bags must be placed in 20-foot containers . The free holding period for containers must be at least 15 days .